Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Preliminary amendment filed on 12/11/2020.
Claims 12-14, 15-17 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2018-202800, filed on 10/29/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. US 10897388 . Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 12  of the application serial number 17/119,065
Claim 1 of U.S. Patent No. US 10897388
map a data sequence to only four symbols according to asymmetric Quadrature Amplitude Modulation (QAM), each of the four symbols having a phase that is different from a phase of an adjacent one of the four symbols by 90 degrees, at least two of the four symbols having different amplitudes;
a modulation circuit that modulates a data sequence using asymmetric Quadrature Amplitude Modulation (QAM) by mapping the data sequence to only four symbols each of which differs in phase by 90 degrees from an adjacent one of the four symbols and at least two of which have different amplitudes;
generate an Orthogonal Frequency Division Multiplexing (OFDM) signal based on the data sequence mapped; and a transmitter configured to wirelessly transmit the OFDM signal. 
a transmission circuit that wirelessly transmits the data sequence mapped to the four symbols through the modulation by the modulation circuit, by assigning the data sequence mapped to the four symbols through the modulation by the modulation circuit to different subcarriers for Orthogonal Frequency Division Multiplexing (OFDM).




Claim 13  of the application serial number 17/119,065
Claim 9 of U.S. Patent No. US 10897388
wherein the transmitter has a coverage area overlapping with a coverage area of another transmitter, and four symbols according to asymmetric QAM of the another transmitter are provided by rotating the four symbols according to the asymmetric QAM of the transmitter by a predetermined angle.
wherein the transmitter has a coverage area overlapping with a coverage area of another transmitter, and four symbols according to asymmetric QAM of the another transmitter are provided by rotating the four symbols according to the asymmetric QAM of the transmitter by a predetermined angle.



Claim 14  of the application serial number 17/119,065
Claim 10 of U.S. Patent No. US 10897388
wherein the four symbols include: a first symbol which is provided in a first quadrant and which has a first amplitude; a second symbol which is provided in a second quadrant and which has a second amplitude; a third symbol which is provided in a third quadrant and which has the first amplitude; and a fourth symbol which is provided in a fourth quadrant and which has the second amplitude, and the first amplitude is different from the second amplitude. 
wherein the four symbols include: a first symbol which is provided in a first quadrant and which has a first amplitude; a second symbol which is provided in a second quadrant and which has a second amplitude; a third symbol which is provided in a third quadrant and which has the first amplitude; and a fourth symbol which is provided in a fourth quadrant and which has the second amplitude, and the first amplitude is different from the second amplitude.



Claim 15 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11  of U.S. Patent No. US 10897388 . Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 15  of the application serial number 17/119,065
Claim 11  of U.S. Patent No. US 10897388
a receiver configured to wirelessly receive an Orthogonal Frequency Division Multiplexing (OFDM) signal generated based on a mapped data sequence, the mapped data sequence being generated by mapping a data sequence to only four symbols according to asymmetric Quadrature Amplitude Modulation (QAM), each of the four symbols having a phase that is different from a phase of an adjacent one of the four symbols by 90 degrees, at least two of the four symbols having different amplitudes;
a reception circuit that receives a signal modulated using asymmetric Quadrature Amplitude Modulation (QAM) by mapping a data sequence to only four symbols each of which differs in phase by 90 degrees from an adjacent one of the four symbols and at least two of which have different amplitudes, and wirelessly transmitted by assigning the data sequence mapped to the four symbols to different subcarriers for Orthogonal Frequency Division Multiplexing (OFDM);
circuitry configured to demodulate the OFDM signal according to the asymmetric QAM to generate the data sequence.
 a demodulation circuit that demodulates the signal received by the reception circuit, using the QAM by mapping the signal received by the reception circuit to the four symbols.



Claim 16  of the application serial number 17/119,065
Claim 12  of U.S. Patent No. US 10897388
wherein the receiver is configured to receive the OFDM signals wirelessly transmitted from a first transmitter and a second transmitter, and the circuitry is configured to demodulate the OFDM signals using first asymmetric QAM of the first transmitter and second asymmetric QAM of the second transmitter, four symbols according to the second asymmetric QAM being provided by rotating four symbols according to the first asymmetric QAM by a predetermined angle. 
wherein the reception circuit is configured to receive the signals wirelessly transmitted from a first transmitter and a second transmitter, and the demodulation circuit is configured to demodulate the signals using first asymmetric QAM of the first transmitter and second asymmetric QAM of the second transmitter, four symbols according to the second asymmetric QAM being provided by rotating four symbols according to the first asymmetric QAM by a predetermined angle.



Claim 17  of the application serial number 17/119,065
Claim 13  of U.S. Patent No. US 10897388
wherein the four symbols include: a first symbol which is provided in a first quadrant and which has a first amplitude; a second symbol which is provided in a second quadrant and which has a second amplitude; a third symbol which is provided in a third quadrant and which has the first amplitude; and a fourth symbol which is provided in a fourth quadrant and which has the second amplitude, and the first amplitude is different from the second amplitude.

wherein the four symbols include: a first symbol which is provided in a first quadrant and which has a first amplitude; a second symbol which is provided in a second quadrant and which has a second amplitude; a third symbol which is provided in a third quadrant and which has the first amplitude; and a fourth symbol which is provided in a fourth quadrant and which has the second amplitude, and the first amplitude is different from the second amplitude.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412